DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manifold et al (US 2012/0090113 A1).
	Regarding claims 1, 10-19, Manifold teaches a method of making a wet wipe comprising a fibrous structure and a liquid composition (i.e., a pre-moistened fibrous structure and applying a liquid composition to the fibrous structure to form a pre-moistened fibrous structure); wherein the fibrous structure comprises two or more regions that exhibit different values of a common intensive property, for example different densities (a region of higher density relative to a region of lower density) and/or different basis weights (para 79); which would have either suggested or rendered obvious to one of ordinary skill in the art at the time of invention at least two regions that exhibit different basis weight values. Manifold further teaches the fibrous structure may be creped or embossed (i.e., imparting deformations to at least one surface of the fibrous structure) (para 76, 80).
	The limitations “micro-CT” and “measured according to the Wet Compressive Modulus Test Method” appear to be test methods that do not add any structure to the embodiments of the instant claims.
With regards to the limitations for b/Basis Weight *100 value and m values; Manifold teaches the fibrous structure may be embossed (i.e., wherein at least one surface of the pre-moistened fibrous structure comprises a plurality of deformations) to increase its bulk (i.e., the quotient of its thickness divided by its basis weight) or for aesthetics; so, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness, basis weight, and shape of embossment pattern (e.g., slope) of the fibrous structure to optimize its bulk (i.e. a b/Basis Weight *100 value) and aesthetics per the desired application or choice of design. 
The limitations “iii. a (b1-Tmax)/Tmax value of greater than 1.25 as measured according to the Wet Compressive Modulus Test Method;” and the limitations of claim 17 and 18 are optional limitations and need not be taught by Manifold.
	Regarding claims 2 and 4-6, Manifold teaches the fibrous structure may comprise greater than 10% by weight on a dry fiber basis of fibers (i.e., the solid additives are present in the fibrous structure at a level of greater than 10% by weight of the fibrous structure on a dry basis; so, the filaments are present in the fibrous structure at a level of less than 90% by weight of the fibrous structure on a dry basis; and, the filaments are present in the fibrous structure at a level of greater than 5% by weight of the fibrous structure on a dry basis) (para 34).
	Regarding claim 3, Manifold a layer of fibers (i.e., scrim) may be added to the wet wipe or fibrous structure (para 28); wherein it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the basis weight of the fibrous layer to optimize its added bulk and physical properties to the wet wipe per the desired application or choice of design.
	Regarding claims 7, Manifold teaches the fibrous structures are co-formed comprising filaments and solid additives, which would have either suggested or rendered obvious to one of ordinary skill in the art at the time of invention that the filaments and solid additives are commingled together (para 21-22).
Regarding claim 8, Manifold teaches the filaments may comprise thermoplastic polymer (para 27).
Regarding claim 9, Manifold teaches the solid additives may comprise fibers (para 23).
Regarding claim 20, Manifold suggests its wet wipe may be used to clean hard surfaces (para 37) which would have rendered obvious to one of ordinary skill in the art at the time of invention its use as a floor cleaning pad (i.e., as least part of a floor cleaning pad).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783